*276Opotowsky and Sons vs Jno W.Henderson,Appellant.
No.8880
Charles F.Claiborne,Judge.
Plaintiff claims $152.15 balanoe due for goods sold and delivered.
Defendant failing to appear,there was judgment against him by default for1the amount claimed,with five per cent interest. The defendant has taken a suspensive appeal.
The plaintiff and appellee answered the appeal and prayed for ten per cent damages for frivolous appeal.C.P.907-890
No error in the judgment has been pointed out on Appeal and it appears to be frivolous and to have been taken for delay only.
In such cases,damages will be allowed. 1 H.D.101-1 L.D. 55-1 Taylor D.67-1 B.D. 52 -14 La 347- 16 La 565-569-17 A 77 30 A 400 -.
It is therefore ordered that the judgment herein be affirmed with ten per cent damages for a frivolous appeal.
Judgment affirmed with damages for frivolous appeal.
February 19th 1923.